Hovey, J. (dissenting)
— I dissent. When the legislature included assignments of mortgages in the recording statute they should be deemed to have intended the recording of these instruments to have the same effect as the recording of the other instruments named in the act. The recording of an assignment is not alone for the benefit of the holder but is also for the protection of other persons who deal with property. As long as the record shows the original mortgagee to be the owner, third persons dealing with the property should be justified in so treating him. In Seattle National Bank v. Ally, 66 Wash. 610, 120 Pac. 94, the holder of the instruments had failed to take an assignment, but so far as third persons were concerned, the holder was in no different position than the holder in this case. In fact, this holder was more negligent because it had an assignment and failed to record it. It seems to me that the statute is clearly against the respondent, and the equities are even more so, as in this case the mortgaged property has been improved and the security increased as a result of the negligence of the respondent, and it is permitted to profit by its own failure to comply with the provisions of the statute which says ‘ ‘ assignments of mortgage shall be recorded. ’ ’